220 F.2d 384
Horace E. LEE, Appellant,v.UNITED STATES of America, Appellee.
No. 12283.
United States Court of Appeals, District of Columbia Circuit.
Argued February 25, 1955.
Decided March 10, 1955.
Motion for Rehearing Denied April 6, 1955.

Appeal from the United States District Court for the District of Columbia; Bolitha J. Laws, Chief Judge.
Mr. Carl W. Berueffy, Washington, D. C. (appointed by this Court), for appellant.
Mr. Gerard J. O'Brien, Asst. U. S. Atty., with whom Messrs. Leo A. Rover, U. S. Atty., and Lewis Carroll and Alfred Hantman, Asst. U. S. Attys., were on the brief, for appellee.
Before WILBUR K. MILLER, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
A jury in the United States District Court found Horace E. Lee guilty of armed robbery. On this appeal he complains that his cross-examination of Government witnesses was improperly restricted and that the trial court erred in not giving to the jury instructions which he did not request. In our opinion his complaints are not well-founded.


2
Affirmed.